Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS



No. 21-BG-458

IN RE ERNEST P. FRANCIS
                                                            2021 DDN 18
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 439894


BEFORE: Easterly and McLeese, Associate Judges, and Nebeker, Senior Judge.


                                 ORDER
                          (FILED— September 30, 2021)

       On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law in that jurisdiction by consent; this court’s July
14, 2021, order suspending respondent pending resolution of this matter and
directing him to show cause why the equivalent reciprocal discipline of disbarment
should not be imposed; and the statement of Disciplinary Counsel; and it appearing
respondent has not filed a response to the court’s order or his D.C. Bar R. XI, § 14(g)
affidavit, it is

       ORDERED that Ernest P. Francis is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is
      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files his D.C. Bar R. XI, §
14(g) affidavit.


                                 PER CURIAM